                       Case 19-25063-MAM      Doc 36    Filed 12/03/19    Page 1 of 2




         ORDERED in the Southern District of Florida on December 3, 2019.




                                                          Mindy A. Mora, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          www.flsb.uscourts.gov
        In Re:

        RR3 RESOURCES, LLC and                         Case No. 19-25063-MAM
        RECYCLING REVOLUTION, LLC,                     Case No. 19-25064-EPK
                                                       Chapter 11
                 Debtors,                              Jointly Administered

        _____________________________________/

          ORDER ON DEBTORS’ MOTION TO COMPEL TURNOVER OF ESTATE ASSETS
                 THIS MATTER came before the Court for hearing on November 26, 2019, upon
        Debtors’ Motion to Compel Turnover of Estate Assets [D.E. 13] (“Motion”). Upon reviewing
        the matter, including the Response and Objection [D.E. 30] to the Motion filed by
        Gabrielle/MHT Limited Dividend Housing Partnership and Benjamin Manor MHT Dividend
        Housing Associates, LLC (collectively, “MHT”), having heard argument of counsel, and being
        advised in the premises, it is:
                 ORDERED AND ADJUDGED:
                 1.     The Motion [D.E. 13] is DENIED as to the funds formerly held by garnishee
        Bryan Plastics Processing, LLC and the Clerk of Court of Wood County, Ohio, and remitted via
        check to counsel for MHT dated November 4, 2019 in the amount of $9,462.91.
              Case 19-25063-MAM         Doc 36      Filed 12/03/19   Page 2 of 2



       2.     The Motion [D.E. 13] is DENIED as moot with respect to the garnished funds
with JR Plastics Corporation as a result of the Voluntary Dismissal of Writ of Garnishment [D.E.
33] filed by MHT on November 25, 2019.
                                              ###

Submitted by:

Joe M. Grant, Esquire
Marshall Grant, PLLC
Attorneys for Debtors
197 South Federal Highway, Suite 200
Boca Raton, Florida 33432
Telephone No. 561.361.1000
Facsimile No. 561.672.7581

[*Attorney Joe M. Grant is hereby directed to serve a conformed copy of this Order upon receipt
to all interested parties and file a Certificate of Service]
